Name: Commission Regulation (EEC) No 1637/88 of 13 June 1988 on the supply of common wheat to Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/24 Official Journal of the European Communities 14. 6. 88 COMMISSION REGULATION (EEC) No 1637/88 of 13 June 1988 on the supply of common wheat to Madagascar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2) and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 5 June 1987 on the supply of food aid to Madagascar, the Commission allocated to the latter country 1 0 000 tonnes of cereals to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Madagascar in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 14. 6. 88 Official Journal of the European Communities No L 147/25 ANNEX 1 . Operation No : 840/88 (') 2. Programme : 1987 3 . Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscux pour compte Ã tat Malgache, MinistÃ ¨re des Finances, boÃ ®te postale 23 Antananarivo) 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique dÃ ©mocratique de Madagascar, Avenue de Tervuren 276, B- 1 1 50 Bruxelles (tel . : 770 17 26 telex : 61197 MAD Bruxelles) 5. Place or country of destination : Madagascar 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): se list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under ILA.1 ) Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 10 000 tonnes 9 . Number of lots : one 10 . Packaging : in bulk, plus  210 000 new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light, and 75 needles and sufficient twine  Marking : 'ACTION N0 840/87 / FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE DE MADAGASCAR' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : Toamasina 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 August 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 July 1988 (b) period for making the goods available at the port of shipment : 1 to 31 August 1988 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 July 1988 No L 147/26 Official Journal of the European Communities 14. 6.. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 level . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 236 20 05, 235 01 32, 236 10 97, 235 01 30 . (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes.